Third District Court of Appeal
                               State of Florida

                       Opinion filed February 16, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-1295
                       Lower Tribunal No. 18-28145
                          ________________


                     Bassem Essam El Mallakh,
                                  Appellant,

                                     vs.

                 Belgium Investments 960 Bay Dr,
                                  Appellee.


     An appeal from a non-final order from the Circuit Court for Miami-Dade
County, William Thomas, Judge.

      Frank Law Firm, P.A., and Cody L. Frank (Fort Lauderdale); South
Florida Law, PLLC, and Frank DelloRusso (Hallandale Beach), for appellant.

     Bernhard Law Firm, PLLC, and Andrew J. Bernhard, for appellee.


Before EMAS, LOGUE, and MILLER, JJ.

     PER CURIAM.
      Appellant, Bassem Essam El Mallakh, challenges an order denying his

verified motion to vacate a default final judgment rendered in favor of

appellee, Belgium Investments 960 Bay Drive. The trial court conducted an

extensive evidentiary hearing, resolved all disputed factual issues, and

articulated legal conclusions in a carefully reasoned, fourteen-page opinion.

Adhering to the presumptions codified in the Supreme Court’s seminal

decision, Koster v. Sullivan, 160 So. 3d 385 (Fla. 2015), the principles

advanced in Lazcar International, Inc. v. Caraballo, 957 So. 2d 1191 (Fla. 3d

DCA 2007), and the adage that we must decline to “substitute [our] judgment

for that of the trial court on questions of fact, likewise of the credibility of the

witnesses as well as the weight to be given to the evidence by the trial court,”

Goldfarb v. Robertson, 82 So. 2d 504, 506 (Fla. 1955), as this “is not the

function of the appellate court,” Shaw v. Shaw, 334 So. 2d 13, 16 (Fla. 1976),

we affirm the order under review in all respects.

      Affirmed.




                                         2